NO. 12-02-00314-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS




§



IN RE: STEVEN L. HODGE
D/B/A H & M FARMS§
	ORIGINAL PROCEEDING


§





MEMORANDUM
PER CURIAM

 On December 11, 2002, this court delivered an opinion conditionally granting the Petition
for Writ of Mandamus filed by Stephen L. Hodge d/b/a H&M Farms as Relator.  That opinion
ordered Respondent to vacate its letter order signed on July 9, 2002 granting deemed admissions. 
Subsequently, on January 10, 2003, this court received an order from the trial court that complied
with our order and opinion of December 11, 2002.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered January 15, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(PUBLISH)